Citation Nr: 1714915	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  09-20-813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis for the period from May 9, 2006 to March 13, 2011.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont which, in relevant part, denied the Veteran's claim for entitlement to a TDIU.  Jurisdiction was subsequently transferred to the RO in Houston, Texas. 

A hearing was held on August 12, 2009, in White River Junction, Vermont, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file. 

The Board subsequently remanded the case for further development in February 2011 and March 2014.  In March 2016, the Board denied the Veteran's claim for a TDIU prior to May 9, 2006 and granted a TDIU effective March 14, 2011, but remanded the claim for a TDIU on an extraschedular basis from May 9, 2006 to March 13, 2011, for additional development.  That development was completed and the appeal has been returned to the Board for appellate review.


FINDING OF FACT

During the period from May 9, 2006 to March 13, 2011, the Veteran did not meet the schedular criteria for consideration of a TDIU; the evidence, however, does demonstrate that his service-connected disabilities alone have been of such severity as to preclude substantially gainful employment, including employment in a sedentary capacity.



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU on an extraschedular basis have been met for the period from May 9, 2006, to March 13, 2011.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A TDIU will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of determining whether there is one disability evaluated at 60 percent, or one disability evaluated at 40 percent where the combined rating of all service-connected disabilities is 70 percent or greater, disabilities resulting from a common etiology will be considered as "one disability".

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability. See 38 C.F.R. § 4.16(b) (2016).  The Board does not have the authority to assign an extraschedular TDIU in the first instance. See Bowling v. Principi, 15 Vet. App. 1   (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but may not be given to his or her age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

TDIU is predicated upon an inability to secure and follow "substantially gainful employment".  38 C.F.R. § 4.16(a).  In Faust v. West, 13 Vet. App. 342, 355-56   (2000), the Court held that "substantially gainful employment" for TDIU purposes is met where the annual earned income exceeds the poverty threshold for "one person", irrespective of the number of hours or days actually worked and without regard to any prior income history.  This was incorporated into 38 C.F.R. § 4.16(a), which now specifies that marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).  Consideration shall be given in all claims to the nature of the employment and/or the reasons for termination.  Id.  

The claimant bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a); see Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

II. Background and Analysis

The Veteran's combined disability rating is 50 percent from May 9, 2006 to August 31, 2006 (right ankle disorder at 40 percent, tinnitus at 10 percent, and bilateral hearing loss, left thumb fracture, inguinal hernia, right hip DJD, and surgical scar all with noncompensable ratings), 40 percent from September 1, 2006 to June 4, 2007 (right ankle disorder at 30 percent, tinnitus at 10 percent, and bilateral hearing loss, left thumb fracture, inguinal hernia, right hip DJD, and surgical scar all with noncompensable ratings), and 60 percent from June 5, 2007 to August 18, 2014 (right ankle disorder at 30 percent, lumbar disorder at 20 percent, right lower extremity sciatica at 10 percent, tinnitus at 10 percent, bilateral hearing loss, and right hip DJD, left thumb fracture, inguinal hernia, and surgical scar all with noncompensable ratings).  Prior to March 14, 2011, the Veteran did not meet the schedular criteria for a TDIU, as he neither had one disability rated as 60 percent disabling nor a combined disability rating of 70 percent with one disability rated at least 40 percent disabling.  See 38 C.F.R. § 4.16(a).  The right ankle, lumbar, right lower extremity, and right hip disabilities are considered to be "one disability" for purposes of determining whether the Veteran meets the criteria of section 4.16(a), but prior to March 14, 2011, these disability ratings had a combined total of 50 percent using Table I of 38 C.F.R. § 4.25 .  Thus, the Veteran's disability picture did not reach the threshold requirement of one disability rated as 60 percent disabling, even when considering the combined rating for these disorders considered as "one disability".

As already mentioned above, in March 2016, the Board remanded the Veteran's claim for a TDIU on an extraschedular basis from May 9, 2006 to March 13, 2011, for the claim to referred to the Director of Compensation Service for initial consideration.  In November 2016, the Director of Compensation Service denied entitlement to TDIU on an extraschedular basis for the period of May 9, 2006 to March 13, 2011, concluding that there was no evidence that the severity of the service-connected right ankle, right hip, left thumb, inguinal, tinnitus or bilateral hearing loss independently or collectively rendered the Veteran unemployable.  

The record also reflects a June 2016 Decision Review Officer (DRO) decision, however, which granted TDIU on an extraschedular basis during the period of May 9, 2006 to March 13, 2011.  The DRO opined that "when considering the veteran's high school education level and occupational experience and training essentially limited to work and training as an electrician... it is concluded that the Veteran was unemployable for the period of May 9, 2006 to March 13, 2011 and entitlement to TDIU under 4.16(b) is warranted."  In the March 2017 appellate brief, the Veteran's representative cites to this decision as a reason that the Board should grant the Veteran's claim.  Here, the Board concurs with the June 2016 DRO decision finding that TDIU on an extraschedular basis is warranted for the relevant timeframe.

In this case, the Veteran's employment experience is limited to work as an industrial/commercial electrician.  The Veteran is a high school graduate with education as a master electrician via on-the-job training from 1966 to 1999.  He has not been employed since 1999.  On a VA Form 21-8940 submitted in December 2014, the Veteran reported that he became too disabled to work in August 2004. The Veteran took part in Vocational Rehabilitation in 1999, with evidence of record indicating that this was needed due to functional limitations caused by his non-service connected bilateral shoulder disorder and hand tremors.  A May 1999 counselor note indicates that the Veteran completed a 7-month computer repair course in 1997, but had never used the skills learned there.

VA examination reports from February 2006 and May 2006 record functional limitations including walking limited to between 1/4 mile and one mile and standing limited to 15-30 minutes.  The February 2006 examination report indicates that the examination was performed after the completion of the Veteran's convalescent period in December 2005 and states that the right ankle disability has a mild effect on the Veteran's ability to do chores and travel, and severe effects on his ability to shop, exercise and participate in sports.  As a description of other effects of the disorder, the examiner wrote that the Veteran could not do many activities that would require walking, jumping or anything physical with the ankle.  In addition, the May 2006 VA examiner indicated that the Veteran's degenerative joint disease of the right hip had a moderate effect on his ability to do chores, go shopping, exercise and participate in recreational activities.

The Veteran underwent a VA audiological examination in May 2006.  He reported a chief complaint of difficulty distinguishing speech, and stated that he had difficulty hearing his wife when she spoke at home and difficulty understanding over the telephone. The Veteran further reported that he experienced tinnitus as an almost constant bilateral ringing that sounded like water coming out of a faucet.  While the examiner did not comment on the functional effect the audiological disabilities would have on occupational activities, she, nevertheless, noted that the Veteran's ipsilateral acoustic reflexes were absent at all test frequencies in both ears and speech recognition scores using the Maryland CNC word list were 88 percent in the right ear and 80 percent in the left ear.  The next VA audiological examination was performed in August 2014, and at that time, the Veteran reported similar difficulties hearing his wife and hearing over the telephone, as well as understanding speech in background noise.  The August 2014 examiner remarked that the Veteran's hearing loss would not prevent him from obtaining employment unless normal hearing acuity is a condition of employment, as the Veteran's hearing loss would result in decreased speech understanding ability during occupational and daily activities and any listening environments with background noise present. Although the August 2014 examination was performed outside of the portion of the appeal period for which extraschedular consideration of a TDIU is being requested, such evidence is probative, as there had not been a drastic change in hearing acuity between the May 2006 and August 2014 VA audiological examinations.

At a December 2008 VA examination regarding the Veteran's back disability, the Veteran reported that he had constant daily pain that radiated from his right buttock  and down the right leg and ankle.  The examiner observed that a January 2008 MRI of the lumbar spine revealed moderately severe dextro-convex scoliosis, severe degenerative disc disease at L3-L4 with significant spinal canal stenosis with and multilevel neural foraminal narrowing.  The examiner commented that these findings had progressed from the November 2006 MRI, which showed degenerative changes at L3-L4, L4-L5 and L5-S1, but no canal stenosis.  She indicated that the Veteran's back disability severely effected his ability to perform chores, go shopping, exercise and participate in recreational activities
.
Moreover, the record includes medical treatment records.  Of note is a January 2007 VA medical treatment record in which the clinician at that time observed that the Veteran's sciatica pain of the right lower extremity had worsened and a MRI showed degenerative changes.  She also indicated that the Veteran's right ankle that was fused in August 2004 could be contributing to the worsening of the sciatica pain.

The Board finds that, from May 9, 2006 to March 13, 2011, the Veteran's service-connected joint and neurological disabilities significantly limited his functional ability to perform work involving standing or walking, and his service-connected audiologic disabilities impaired his ability to perform work involving understanding communication, both in the presence of background noise and over the telephone, altogether significantly limiting, if not precluding, the Veteran's ability to obtain and maintain substantially gainful employment.  In reaching this conclusion, the Board has considered the Veteran's past work history as an electrician and education level as a high school graduate.  Although the Board recognizes that Vocational Rehabilitation records from 1999 indicate that the Veteran completed a seven-month computer repair course in 1997, realistically speaking, the significant evolution of computers between 1997 and 2006 would most likely render the Veteran's 1997 training obsolete, and having completed such training in 1997 would not favorably affect the Veteran's prospects in the realm of computer repair in 2006 in any appreciable manner.  Accordingly, resolving all doubt in the Veteran's favor, a TDIU on an extraschedular basis for the period from May 9, 2006 to March 13, 2011, is warranted.  




ORDER

Entitlement to a TDIU on an extraschedular basis for the period from May 9, 2006 to March 13, 2011, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


